Title: Enclosure: [List of Cavalry Officers], [10 May 1799]
From: McHenry, James
To: Hamilton, Alexander




John Watts
Colonel
Virginia


Solomon Van Rensselaer
Major
New York


John Taylor
ditto
Virginia


James Taylor
Captain



James V. Ball
ditto



Richard Willing
ditto
Pennsylvania


Benjamin Williamson
ditto
New Jersey


John B. Armistead
ditto
Virginia


William Spencer
ditto
Maryland


James Burn
ditto
South Carolina


John Webb
Lieutenant



Stephen G. Simmons
ditto



William Tharp
ditto



Robert Gray
ditto
Pennsylvania


John Walbach
ditto
ditto


George Washington Craik
ditto
Virginia


Laurence Washington
ditto
ditto


Richard Tilghman
ditto
Maryland


William C. Rogers
2. Lieut.
Pennsylvania


Alexander McComb Junr.
ditto
New York


Charles Tutt
ditto
Virginia


George W. P. Custus
ditto
ditto


Carter B. Fontaine
ditto
ditto


Richard Cooke
ditto
Maryland


 